



COURT OF APPEAL FOR ONTARIO

CITATION: McLean v. McLean, 2013 ONCA 788

DATE: 20131227

DOCKET: C56293

Weiler, Rouleau and Pepall JJ.A.

BETWEEN

Helen Gertrude McLean, in her personal capacity
    and as executrix of the Estate of Wilmur Russell McLean, deceased

Plaintiff (Appellant)

and

Melville Kenneth McLean and
Maureen Holly
    McLean

Defendants (
Respondent
)

AND
    BETWEEN

Maureen Holly McLean

Plaintiff by Counterclaim

and

Helen Gertrude McLean,
    in her personal capacity and as executrix of the Estate of Wilmur Russell
    McLean, deceased and Trudy McLean

Defendants by Counterclaim

Avril A. Farlam, for the appellant

Stephen F. Ault, for the respondent

Heard: September 12, 2013

On appeal from the judgment of Justice Christopher Bondy
    of the Superior Court of Justice, dated October 26, 2012, as amended January
    24, 2013.

Weiler J.A.:

A.

overview

[1]

In 1989, Helen and Wilmur McLean sold their farming business as a going
    concern, including all real and personal property, to their son, Melville
    McLean, and daughter-in-law, Maureen McLean. Wilmur has since died.

[2]

The parties signed a memorandum of agreement outlining the terms of the
    transfer. It listed the various ways that the purchase price for the real and
    personal property was to be satisfied, including a vendor take-back mortgage in
    respect of the real property.

[3]

Helen, the appellant, claimed rectification of the memorandum of agreement
    on the basis that the total purchase price was incorrectly recorded. Specifically,
    she alleged that the portion of the purchase price related to the real
    property, which was to be paid by way of the vendor take-back mortgage, was
    incorrectly recorded in the agreement as $222,444 or $115,000 less than the
    fair market value of the real property, which was $337,444. Helen testified at
    trial that the sale of the farming business was intended to be at fair market
    value, which had been appraised as $733,255.

[4]

Maureen, the respondent, submits that Helen has not met the requirements
    for rectification. She argues that the parties did not have the requisite
    common intention as to the purchase price of the farm business at the time that
    the memorandum of agreement was signed. Although she accepted in
    cross-examination that the consideration for the real property was to be
    $337,444, she testified that she believed the total purchase price for the farming
    business, including both the real and personal property, was to be $625,000,
    not $733,255. She argues that without consensus on this amount, rectification
    cannot be granted.

[5]

In
Snells Equity
, 32nd ed. (London: Sweet & Maxwell,
    2010), rectification is defined at para. 16-001:

Where the terms of a written instrument do not accord with the
    true agreement between the parties, equity has the power to reform, or rectify,
    that instrument so as to make it accord with the true agreement. What is
    rectified is not a mistake in the transaction itself, but a mistake in the way
    in which that transaction has been expressed in writing.

As Laskin J.A. stated in
Royal Bank of Canada v.
    El-Bris Ltd.
, 2008 ONCA 601, 92 O.R. (3d) 779, at para. 13,
    [r]ectification is an equitable remedy designed to ensure that one party is
    not unjustly enriched at the expense of another.

[6]

If Helens claim for rectification of the memorandum of agreement were
    to succeed, then the necessary implication is that the purchase price of the
    real property and the principal amount of the vendor take-back mortgage as
    indicated in the parcel register for the real property in the Land Titles
    system would also need to be rectified.
[1]


[7]

Section 160 of the
Land Titles Act
, R.S.O. 1990, c. L.5 allows
    for rectification of entries in the Land Titles register. It provides:

160. Subject to any estates or rights acquired by registration
    under this Act, if a person is aggrieved by an entry made, or by the omission
    of an entry from the register, or if default is made or unnecessary delay takes
    place in making an entry in the register, the person aggrieved by the entry,
    omission, default or delay may apply to the court for an order that the
    register be rectified, and the court may either refuse the application with or
    without costs to be paid by the applicant or may, if satisfied of the justice
    of the case, make an order for the rectification of the register.

[8]

Equity continues to have application to claims governed by the
Land
    Titles Act
: see
MacIsaac

v. Salo,
2013 ONCA 98, 114 O.R.
    (3d) 226, at para. 39;
Durrani v. Augier
(2000), 50 O.R. (3d) 353,

at para. 52.

[9]

The trial judge refused to grant rectification for two reasons. First,
    he determined that Helen failed to meet the standard of proof for rectification,
    which he held was convincing proof. Second, although the trial judge
    acknowledged that the documentation in issue was poorly drafted and contained
    errors, he held that the requirements for granting the remedy of rectification were
    not met because the parties did not have a common intention as to the amount of
    consideration for the farm business at the time that they executed the
    agreement.

[10]

I
    am of the opinion that the trial judge erred in both reasons he gave for
    refusing rectification. The ordinary civil burden of proof on a balance of
    probabilities is the standard that now applies to all civil actions, including a
    claim for rectification. The trial judge also erred in his approach to determining
    whether, at the time of the sale, a common intention as to the purchase price
    existed but had been incorrectly expressed in the written agreement. In finding
    that the parties did not have a common intention, the trial judge relied almost
    exclusively on Maureens testimony that she believed the purchase price to be
    $625,000. Instead, he should have adopted an objective approach; that is, what
    a reasonable observer would have believed the parties intended, taking into
    consideration the evidence of all the parties as well as the surrounding
    documentary evidence.

[11]

Applying
    the ordinary civil standard of proof, and considering the surrounding
    documentary and oral evidence as a whole, in my view, the requirements for
    rectification based on common mistake are met. The parties had a common
    intention to enter into a transaction for a total selling price at fair market
    value, the fair market value is clear, and the fair market value was
    incorrectly expressed in the documentation. Unless rectification is granted, Maureen
    will be unjustly enriched.

B.

FACTS

[12]

Helen
    and Wilmur McLean lived on and operated their dairy farm until they moved into
    a nearby bungalow in May 1988. The farm house was soon occupied by their son,
    Melville, and his then-fiancée, Maureen, whom he married soon after. Like
    Melville, Maureen had grown up on a dairy farm, and the couple intended to make
    farming their lifes work. They understood that they would be given the
    opportunity to purchase the farm from Helen and Wilmur at fair market value. That
    opportunity arose later in 1988.

[13]

On
    January 1, 1989, Melville and Maureen began to operate the farm as if it were
    their own. They became partners in the farm business and entered into a written
    partnership agreement between themselves. Maureen began doing the books for the
    farm, including the farm ledger, with help from Helen. She began doing the
    accounting on her own in January 1990.

[14]

Maureen
    also worked as a legal secretary for a lawyer named Jennifer Sims in 1989. At
    this time Maureen had approximately three years of administrative experience:
    one year working for a financial firm and two years working as a legal
    secretary.

[15]

Ms.
    Sims acted for both parties respecting the sale and purchase of the farm. The
    trial judge found that she took the vast majority of her instruction from her
    employee and client Maureen and did not require Helen and Wilmur to obtain
    independent legal advice.

[16]

Ms.
    Sims dictated to Maureen, while Maureen typed up the documentation relating to
    the sale. Maureen testified that she simply typed in the figures as instructed
    by Ms. Sims and did not really understand what she was typing. The trial judge
    found that Ms. Sims was an inexperienced lawyer who made countless errors in
    drafting the documents, including the memorandum of agreement. Ms. Sims has
    since lost the file.

[17]

The
    parties signed the memorandum of agreement in May 1989.
[2]
The transfer and the vendor take-back mortgage were not signed until October
    1989. The consideration recorded on the transfer and the principal amount recorded
    on the mortgage is $222,444 on both instruments.

[18]

Melville
    and Maureen ran a successful farming operation together, but they separated in
    2005. In 2008, Helen became concerned about her interests. The vendor take-back
    mortgage remained largely unpaid. Helen read the closing documents for the sale
    transaction for the first time and became concerned that the figures did not
    add up. Specifically, the purchase price for the farm was $115,000 less than
    the total of the fair market value of all the assets. The figure listed for the
    principal amount of the mortgage was also missing $115,000. Notably, $115,000
    was the fair market value of the stone farm house on the property.

[19]

Helen
    brought a claim for rectification against both Melville and Maureen. She sought
    to add $115,000 to the principal amount of the mortgage, and consequently to
    the total purchase price of the property.

[20]

Melville
    did not oppose Helens claim and summary judgment issued against him. Maureen
    did oppose the claim for rectification and was successful at trial.

C.

THE TRIAL JUDGES DECISION

[21]

In
    considering whether Helens claim for rectification was made out, the trial
    judge reviewed the documentary evidence and oral testimony of the witnesses to
    determine the intentions of the parties at the time they signed the memorandum
    of agreement.

(1)

The Memorandum of Agreement, Schedule E, and the Mortgage

[22]

The
    memorandum of agreement provides that the purchase price is to be based on:

values as shown on the statement as prepared by BDO Ward
    Mallette for the business at the close of business on the 31st day of December
    1988 as attached and marked as Schedule E hereto.

[23]

There was no Schedule E attached to the memorandum of
    agreement when it was signed. There was no reporting letter from Ms. Sims. The
    documentation that she sent to Helen and Wilmur following the sale did not
    include a Schedule E.

[24]

A draft Schedule E appears to have been prepared before the
    memorandum of agreement was signed. Although Maureen typed all of the other
    documents relating to the sale, she maintained that she did not type Schedule
    E. However, in cross-examination, she acknowledged that her initials were at
    the bottom of a letter dated May 3, 1989, enclosing the draft documents sent by
    Ms. Sims to Helen and Wilmur for their review. Draft Schedule E appears to have
    been with the attachments sent for their review. For ease of reference, this
    document is shown below.




[25]

The
    values shown in the draft Schedule E for the land ($100,000), principal
    residence ($115,000), barn ($110,000), and other buildings ($12,444), total
    $337,444, which is the amount that Helen contends was the agreed upon purchase
    price of the real property that should have been included in the memorandum of
    agreement, the transfer and the mortgage.

[26]

It
    is not clear why Schedule E was not included in the signed copy of the
    memorandum of agreement. At paras. 59-60 of his reasons, the trial judge
    discussed the draft Schedule E document:

I make the following further observations regarding the draft
    Schedule E. That document recognizes that the principal residence was to be
    included in the purchase price and assigns it a fair market value of
    $115,000, but does not assign it a transfer value. No one was able to explain
    to me why. It follows that if the document is considered in isolation it is as
    likely as not the lack of a transfer value for the house was deliberate.

Complicating matters further, Maureen testified the document was
    not likely prepared by her. Ms. Joanne King, who was qualified as an expert in
    income tax matters, testified that the draft Schedule E was likely prepared for
    tax purposes. It follows that Schedule E may not have been intended for the purpose
    to which Ms. Sims put it. As a result I have no way of knowing if the Schedule
    E in those draft documents was intended to be incorporated in the signing
    copies, or if a different schedule altogether was intended to be included.

The trial judge found that [w]ithout Schedule E it is
    difficult or impossible to ascertain the total purchase price and/or the apportionment
    of it.

[27]

Paragraph
    3 of the memorandum of agreement lists the ways in which the purchase price was
    to be paid and satisfied. Paragraph 3(iv) states:

as to $337,444.00 by delivery of a registerable Deed for the
    property described in Schedule A attached hereto free and clear of any
    encumbrances of any nature whatsoever;

[28]

The
    trial judge commented, Presumably, that is a reference to real estate included
    in the deed to be delivered by the vendors on closing.

[29]

Helen
    testified that the entire purchase price of the real property was to be financed
    by way of a vendor take-back mortgage. The trial judge observed that if the
    amount in paragraph 3(iv) was correct, it should coincide with the
    corresponding mortgage amount in paragraph 3(v). Paragraph 3(v) states:

as to $222,444.00 by issuance to the Vendors of a Mortgage on
    the land as set out in Schedule A attached hereto;

[30]

The
    principal amount of the mortgage stated in paragraph 3(v) and on the mortgage
    itself is $222,444. As such, there is a discrepancy of $115,000 between the
    amount of the mortgage, $222,444, and the amount indicated in paragraph 3(iv),
    $337,444.

[31]

The
    trial judge found that the memorandum of agreement was an inaccurately written
    document and therefore a candidate for rectification, but that it was not
    possible to ascertain the intentions of the parties from that contract alone.

(2)

Other Documentation

[32]

Paragraph
    2 of the memorandum of agreement references a statement prepared by BDO Ward
    Mallette for the farm business as at December 31, 1988 as the basis for the
    amounts listed in Schedule E. Although BDO did not prepare a statement as at
    December 31, 1988, it did prepare an opening balance sheet for the farm
    business one day later, January 1, 1989. That balance sheet values the personal
    property of the business at $396,311. The bill of sale for the personal
    property shows consideration of $395,811 (the trial judge presumed the $500
    difference in the two figures was the amount of $500 shown in the starting bank
    account). Maureen approved the opening balance sheet on behalf of Melville.

[33]

Melville
    and Maureen each applied to the Ministry of Agriculture for a farm grant. In
    her application, which she filled out sometime after December 1, 1989, Maureen
    reported to the Ministry in her own handwriting that the farm real estate was
    acquired for a total price of $337,444. She wrote that the principal residence
    was acquired for $115,000.

[34]

After
    reviewing these documents, the trial judge found, at para. 44 of his reasons,
    that no assistance can be had from a review of collateral documents.
    Accordingly, he based his decision as to the prior intentions of the parties
    with respect to the purchase price on the testimony of the witnesses.

(3)

Testimony of the Witnesses

[35]

The
    trial judge found that there was consensus between the parties as to the fundamentals
    of the transaction. At para. 61 of his reasons, under the heading The Facts
    Agreed To, the trial judge found that the parties agreed that:

i.

Melville and Maureen were buying all of the farm assets and that the
    farm assets included the stone farmhouse located on the lands.

ii.

There were no gifts expressed or intended.

iii.

The transaction was to take place at fair market value.

iv.

The fair market value of the land and buildings, including the farm
    house, was $337,444.

v.

The fair market value of the personal property was $395,811.

vi.

The fair market value of all assets was $733,755.

[36]

The
    trial judge commented, at para. 62 of his reasons, that:

[G]enerally speaking, it would not be necessary for each of
    them to have completed the necessary arithmetic to conclude the purchase price
    was $733,755 [
sic
$733,255] in order to establish a common intention.
    It follows that had the evidence gone no further, it is possible that
    rectification may have been an appropriate remedy in the circumstances.
    However, the evidence did not end there.

[37]

Maureen
    testified that she formed an opinion that the price agreed upon for the sale
    was $625,000. She could not remember exactly where this number came from, but
    thought that she had either seen it on a document or that Melville had told her
    that was the price.

[38]

The
    trial judge held that Maureens evidence as to her understanding of the
    purchase price was consistent and he accepted it. He concluded that if Maureen
    had been advised that the actual purchase price of the farming business was
    $733,255 and not $625,000 as she thought, she may not have signed the
    agreement. As a result, he held that it was not possible to ascertain the intention
    of the parties from the memorandum of agreement. The onus on Helen to provide
    convincing proof that the parties agreed on the purchase price had not been
    discharged. He therefore dismissed Helens claim.

D.

Analysis

(1)

Did the trial judge err in requiring Helen to present convincing
    proof as the standard for a claim for rectification?

[39]

The
    trial judge held that Helen was required to provide convincing proof of a
    prior common intention to support her claim for rectification. He relied on the
    decision in
Performance Industries Ltd. v. Sylvan Lake Golf & Tennis
    Club
, 2002 SCC 19, [2002] 1 S.C.R. 678, at para. 41, in which Binnie J.
    held that in cases of rectification, convincing proof, that is, proof that
    may fall well short of the criminal standard, but which goes beyond the sort of
    proof that only reluctantly and with hesitation scrapes over the low end of the
    civil more probable than not standard, is required.

[40]

Helen
    submits that the decision in
Sylvan Lake
has been superseded by the
    later decision of the Supreme Court of Canada,
F.H. v. McDougall
, 2008
    SCC 53, [2008] 3 S.C.R. 41, which held that the only civil standard of proof in
    Canadian common law is proof on a balance of probabilities. Writing for a
    unanimous court, Rothstein J. stated at para. 40, under the heading The
    Approach Canadian Courts Should Now Adopt:

Like the House of Lords, I think it is time to say, once and
    for all in Canada, that there is only one civil standard of proof at common law
    and that is proof on a balance of probabilities. Of course, context is all
    important and a judge should not be unmindful, where appropriate, of inherent
    probabilities or improbabilities or the seriousness of the allegations or
    consequences.  However, these considerations do not change the standard of
    proof. I am of the respectful opinion that the alternatives I have listed above
    [including the requirement that evidence must be clear, convincing and cogent]
    should be rejected for the reasons that follow.

[41]

Maureen
    submits that if the Supreme Court of Canada had intended to overrule the
    comments of Binnie J. in
Sylvan Lake,
it would have expressly said so.
    She alleges that
McDougall
is
    distinguishable as
a case where civil damages were claimed for an
    alleged sexual assault at an Indian residential school many years before.

[42]

I
    cannot accept Maureens submission. Rothstein J. specifically states at para.
    49 that his conclusion respecting the standard of proof applies to all civil
    cases:

In the result, I would reaffirm that in civil cases there is
    only one standard of proof and that is proof on a balance of probabilities. In
all
civil cases, the trial judge must scrutinize the relevant evidence with care to
    determine whether it is more likely than not that an alleged event occurred. [Emphasis
    added.]

[43]

The
    trial judge erred in requiring Helen to present a higher standard of proof than
    the ordinary civil standard.

(2)

Did the trial judge err in finding that the parties had no common
    intention with respect to the total purchase price for the farm?

(a)

Rectification Principles

[44]

Rectification
    is an equitable remedy dependent on the trial judges exercise of discretion.
    Judicial review of the exercise of that discretion is constrained to situations
    where the trial judge misdirected himself, came to a decision that is so
    clearly wrong that it amounts to an injustice, or gave no weight, or
    insufficient weight, to relevant considerations: see
Wasauksing First
    Nation v. Wasausink Lands Inc
(2004)
,
    43 B.L.R. (3d) 244, [2004] 2 C.N.L.R. 355 (Ont. C.A.), at para. 82;
Penner
    v. Niagara (Regional Police Services Board)
, 2013 SCC 19, 356 D.L.R. (4th)
    595, at para. 27 (dealing generally with the standard of review of a trial
    judges exercise of discretion). In addition, an appellate court may intervene
    where the trial judge exercised his or her discretion based on a wrong
    principle: see
Soulos v. Korkontzilas
(1995)
,
25 O.R. (3d)
    257
(Ont. C.A.), affd [1997] 2 S.C.R. 217, at p. 259. For the reasons
    that follow, I am of the opinion that the trial judge gave insufficient weight
    to relevant considerations and also erred in principle.

[45]

In
    this case, rectification is claimed on the basis of common mistake; although
    the figure for the real property was correctly shown as $337,444 in para 3(iv)
    of the memorandum of agreement, the amount of the vendor take back mortgage,
    which was to be for the full amount of the real property, was incorrectly
    recorded in para. 3(v) as $222,444 as well as in the mortgage.  Helen must
    show: 1) that the parties had a common continuing intention prior to the making
    of the document alleged to be deficient; 2) that that intention remained
    unchanged or existed at the time when the document sought to be rectified was
    signed; and 3) by mistake, the parties signed a document that did not
    accurately reflect their common intention: see
Wasauksing First Nation
,
at para. 81;
Swainland Builders v.
    Freehold Properties Ltd.,
[2002] EWCA Civ 560, [2002] 2 E.G.L.R. 71, at
    para. 33, approved in
Chartbrook Ltd. v. Persimmon Homes Ltd.
[2009]
    UKHL 38, [2009] 1 A.C. 1101, at para. 48. The claimant may introduce oral or
    written evidence that there was a common intention between the parties that is
    not reflected in the written contract due to error, and the court is to decide
    whether to rectify the document to give effect to this true agreement.

[46]

I
    would also add the following guidance from
Swainland
,

at

para.
    34:

While a common intention must be shown, the exact form of words
    in which the common intention is to be expressed is immaterial if in substance
    and in detail the common intention can be ascertained. [Citations omitted.]

Furthermore, [t]he fact that a party intends a
    particular form of words in the mistaken belief it is achieving his intention
    does not prevent the court giving effect to the true common intention.

(b)

Discussion

[47]

The
    trial judge found that there was consensus as to the fundamentals of the sale
    including that it was to take place at fair market value, and that the fair market
    value of the land and buildings was $337,444, including $115,000 for the farm
    house. He also found that the parties agreed that the fair market value of the
    personal property was $395,811. The total of these two figures reflects the purchase
    price for the farm business of $733,255.

[48]

Despite
    finding there was consensus on these matters, the trial judge held that the
    parties did not have a common intention as to the total purchase price that was
    to be paid for the farm business. He based his finding almost exclusively on Maureens
    oral evidence at trial that, at the time she entered into the memorandum of
    agreement, she had formed the impression that the total purchase price was
    $625,000. This figure is similar to the purchase price of $618,255 listed at
    the bottom of the draft Schedule E, which excludes the value of the farm house.

[49]

Although
    Maureen agreed that fair market value for the assets was likely $733,255, she
    testified that she thought $625,000 was probably the fair market value. The
    trial judge excused the discrepancy in her evidence as a lack of understanding
    on her part as to precisely what the term fair market value means. He found that
    Maureen lacked sophistication in business matters notwithstanding her
    secretarial training. The trial judge ultimately held that Maureen believed
    that the purchase price for the farming business was $625,000 and that she
    intended to close the transaction at that price.

[50]

Helen
    testified that she did not notice the errors in the memorandum of agreement or
    the mortgage. With a grade eight education, she has the least formal training
    of any of the parties. As noted earlier, Maureen had three years of secretarial
    experience, including some real estate and corporate commercial work.

[51]

The
    trial judge found that although Helen intended to sell the farm business for
    fair market value and Maureen intended to buy the farm business for fair market
    value, the fact that the parties cannot agree on the 1989 fair market value means
    they did not have a common intention in relation to the total purchase price of
    the farming business.

[52]

The
    trial judges finding of fact that Maureen intended to buy the farming business
    for $625,000 raises two sub-issues:

1) how is the common intention of the parties to be
    established? and

2) was the trial judges finding of a lack of common intention
    reasonable?
[3]

(i)

How is the common intention of the parties to be established?

[53]

The
    trial judges reliance on Maureens subjective belief that the purchase price
    of the farming business was $625,000 raises the question of how the common
    intention of the parties is to be established. Is the search for common
    intention based on the subjective understanding of each party, or on what an
    objective reasonable observer would have understood the parties intentions to
    be up to the time of execution of the contract for which rectification is
    sought?

[54]

When
    the issue before the court is simply a question of contractual interpretation,
    and rectification is not involved, the question is what an objective reasonable
    bystander would think the agreement meant based on the parties intentions: see
UBS Securities Canada, Inc. v. Sands Brothers Canada, Ltd.,
2009 ONCA
    328, 95 O.R. (3d) 93, at para. 47;
Ron Ghitter Property Consultants Ltd. v.
    Beaver Lumber Co.
, 2003 ABCA 221, 330 AR 353, at para. 9; see also S.M.
    Waddams,
The Law of Contracts
, 5th ed. (Aurora, Ont: Canada Law Book
    Inc., 2005), at 105. The court begins with the words of the contract and
    presumes that the parties intended what is written in the contract. In
    construing the intention behind a particular provision, the court must consider,
    among other things, the contract as a whole, the factual matrix underlying it,
    and the need to avoid commercial absurdity. But the court does not consider the
    subjective intention of the parties: see
Downey v. Ecore International Inc.
,
    2012 ONCA 480, 294 O.A.C. 200, at paras. 37-38;
Salah v. Timothys Coffees
    of the World Inc.
, 2010 ONCA 673, 268 O.A.C. 279, at para. 16.

[55]

Helen
    submits that the same objective approach applies when determining the common
    intention of the parties in cases where rectification for common mistake is sought.
    Neither party presented the court with any authority directly on point and
    further submissions on the issue were sought.

[56]

In
    his text
Misrepresentation, Mistake and Non-Disclosure
,

3d ed.
(London: Sweet & Maxwell, 2012), Professor John
    Cartwright observes, at pp. 641-42:

Judges and writers have commonly stated, or have used language
    which appears to suggest, that the test should be subjective. This has,
    however, been challenged, and in
Chartbrook Ltd. v. Persimmon Homes Ltd.,
[2009] 1 A.C. 1101, Lord Hoffmann considered that the test was objective.

[57]

Lord
    Hoffmann, at paras. 60-61 of
Chartbrook
,
[4]
stated that:

Now that it has been established that rectification is also
    available when  the parties had a common continuing intention in respect of a
    particular matter in the instrument to be rectified, it would be anomalous if
    the common continuing intention were to be an objective fact if it amounted
    to an enforceable contract but a subjective belief if it did not. On the
    contrary, the authorities suggest that in both cases the question is what an
    objective observer would have thought the intentions of the parties to be.
    Perhaps the clearest statement is by Denning L.J. in
Frederick E. Rose
    (London) Ltd. v. William H. Pim Jnr & Co Ltd
[1953] 2 QB 450, 461:

Rectification is concerned with contracts and documents, not
    with intentions. In order to get rectification it is necessary to show that the
    parties were in complete agreement on the terms of their contract, but by an
    error wrote them down wrongly; and in this regard, in order to ascertain the
    terms of their contract, you do not look into the inner minds of the parties -
    into their intentions - any more than you do in the formation of any other
    contract. You look at their outward acts, that is, at what they said or wrote
    to one another in coming to their agreement, and then compare it with the
    document which they have signed. If you can predicate with certainty what their
    contract was, and that it is, by a common mistake, wrongly expressed in the
    document, then you rectify the document; but nothing less will suffice.

Likewise in
Etablissements Georges et Paul Levy v. Adderley Navigation Co Panama SA (The
    Olympic Pride)
[1980] 2 Lloyds Rep 67, 72, Mustill J. said:

The prior transaction may consist either of a concluded
    agreement or of a continuing common intention. In the latter event, the
    intention must have been objectively manifested. It is the words and acts of
    the parties demonstrating their intention, not the inward thoughts of the
    parties, which matter.

[58]

The
    comments of Denning L.J. in
Frederick E. Rose (London)
were also
    adopted by the Supreme Court of Canada in
Shafron v. KRG Insurance Brokers
    (Western) Inc.
, 2009 SCC 6, [2009] 1 S.C.R. 157, at para. 52.

[59]

Lord Hoffmann indicated in
Chartbrook
that the court
    should consider the relevant documents, the oral evidence of the parties, and
    the parties post-agreement conduct in determining common intention. This is
    precisely the evidence that this court considered in
El-Bris
in
    holding that the trial judges decision to grant rectification was reasonable,
    at para. 20.

[60]

In my view, the question
    that the court must answer is whether the totality of the evidence supports the
    conclusion on a balance of probabilities that an agreement was in place but
    that an error was made in recording it. This is an objective inquiry. The
    totality of the evidence can include the testimony of a party as to what he or
    she understood the terms to be. The weight of this testimonial evidence will
    vary depending on the documentary and other evidence available: see
Chartbrook,
at para. 65;
Ron
    Ghitter,
at para. 16.

[61]

As
    I will next discuss, in my view, the trial judge erred in determining that the
    parties did not have a common intention prior to signing the memorandum of agreement
    due to Maureens subjective belief concerning the total purchase price of the
    farming business. Instead, he ought to have adopted an objective approach that considered
    Maureens understanding of the total purchase price together with the remainder
    of her evidence, as well as the documentary evidence and the evidence of the
    other witnesses.

(ii)

Was the trial judges finding of a lack of common intention reasonable?

[62]

In
    relying almost exclusively on Maureens evidence of her subjective belief
    regarding the total purchase price of the farming business, the trial judge not
    only erred in principle, he failed to give sufficient weight to all the
    documentary evidence and did not consider the evidence as a whole, together
    with Maureens oral testimony and after the fact conduct. Where several
    documents are executed to effect a commercial transaction, the interpretation
    of a document in issue is informed by the related documents. Only when the
    related documents are considered as a whole does the intention of the parties
    emerge: see
Salah,
at para. 16;
Downey,

at para. 63. In this case, the related
    documents are the transfer and the mortgage. However, because other
    documentation forms part of the factual matrix respecting the transaction it
    must also be considered in determining the intent of the parties. That
    documentation includes the draft Schedule E, the appraisal given by Barry
    Gordon, and Maureens Farm Start application.

[63]

When
    the documentary and oral evidence is considered as a whole, the only reasonable
    conclusions are that: 1) the parties intended to enter into a transaction at
    fair market value; 2) the fair market value of the farm business was $733,255;
    and 3) the transfer value of the real property was correctly stated in para.
    3(iv) of the memorandum of agreement as $337,444 but the amount of the vendor
    take-back mortgage was incorrectly stated in para. 3(v) as $222,444. Draft
    Schedule E incorrectly stated the transfer value of the real property as did
    the transfer. These documents therefore do not accurately reflect the intention
    of the parties.

a)

The totality of the evidence

[64]

The
    following aspects of the documentary and oral evidence support Helens position
    that the purchase price agreed to for the real property was $337,444 and so the
    purchase price for the real property expressed in the transfer and the
    principal amount expressed in the vendor take-back mortgage should have been
    $115,000 greater than the amount indicated in these documents.

1)

The memorandum of agreement.
The memorandum
    of agreement refers to the inclusion of the farm house in the sale and
    indicates a total price of $337,444 for the real property:

·

Paragraph 1(a) lists the real property assets to be transferred
    as land, dwelling and other buildings (Schedule A). Schedule A details the
    metes and bounds description of the property and states, Including the
    principal residence, barn and other buildings located thereon.

·

Paragraph 3(iv) indicates that the purchase price is to be paid
    in part as to $337,444.00 by delivery of a registerable Deed for the property
    described in Schedule A attached hereto free and clear of any encumbrances of
    any nature whatsoever. As noted above, the trial judge presumed this to be a
    reference to the real property included in the sale.

2)

Maureens cross-examination on the memorandum of
    agreement.
In cross-examination, the following suggestion was put to
    Maureen:

Q:      [I]t [paragraph
    3(iv) of the memorandum of agreement] means that youre going to get a deed to
    property for which you will pay $337,444. Can you agree with me on that?

A:      Yes.

She agreed that they were
    purchasing the farm house, the farm acreage, and the barns. She also agreed
    that the purchase of the real property was to be 100 percent financed by the
    vendor take-back mortgage. Logically, therefore, the consideration shown on the
    registered transfer and the principal amount on the vendor take-back mortgage
    should have been $337,444, not $222,444.

3)

The error in the draft Schedule E.
The top
    portion of the draft Schedule E contains three columns: Fair Market Value,
    U.C.C. (Undepreciated Capital Cost), and Transfer Value. In the Fair Market
    Value column, the farm house is listed for $115,000. There is no amount shown
    for it in the U.C.C. column or the Transfer Value column. As a result, the total
    of the Transfer Value column is only $618,255. Joanne King, a chartered
    accountant with experience preparing financial statements for transfers of
    family businesses, prepared a report and testified at trial that the document
    appeared to have been created for tax purposes. She stated that the value of
    the principal residence, $115,000, was likely left out of the Transfer Value
    column  and therefore the total amount of the transfer value shown at the
    bottom of the column -- because there is no tax on the sale of a principal
    residence. This explains why the $115,000 for the farm house was left out of
    the total amount on the draft Schedule E.

The trial judge found that
    Schedule E was likely prepared for tax purposes, but that Ms. Sims may have
    used the document for a purpose for which it was not intended. I agree with
    this finding. However, the trial judge concluded that he had no way of knowing
    whether the draft Schedule E was intended to be included with the final signed
    copy of the agreement, or whether a different schedule altogether was intended
    to be included. The trial judges comment ignores the fact that draft Schedule
    E was sent by Maureen on behalf of Ms. Sims as an attachment to the May 3, 1989
    letter to Helen and Wilmur enclosing documents for their review. Further, if
    the draft Schedule E was not the document referred to in the memorandum of
    agreement, there would be no purpose to the consideration calculation below the
    Transfer Value column using the $618,255 total and showing a demand mortgage in
    the amount of $222,444, the exact amount of the mortgage in issue. No other
    version of Schedule E was presented in evidence. The trial judges conclusion
    is not supported by the evidence.

4)

No inference can be drawn that the land transfer
    tax affidavit correctly records the purchase price.
The land transfer
    tax affidavit attached to the transfer, dated May 16, 1989, indicates that
    total consideration for the transaction was $222,444. Section two of the
    affidavit states that it must be completed where the value of the consideration
    for a conveyance
exceeds
$250,000. Section two of the affidavit was
    filled out in the transfer, even though the total consideration for the
    transaction was indicated as less than $250,000.
[5]


5)

The appraisal by Barry Gordon.
Barry
    Gordon, an appraiser, prepared an appraisal of the lands and buildings on the
    property on February 10, 1989. He valued the farm house at $115,000, the barn
    at $110,000, and the acreage at $100,000. He testified that he was asked to
    give his opinion by Melville because he and his wife were planning to buy the
    farm from his parents and he wanted to establish the fair market value of the
    property. Mr. Gordon affirmed his appraisal at trial. In cross-examination,
    Maureen testified that she knew that Mr. Gordon was supposed to give an
    appraisal of the farm real estate.

6)

Maureens Farm Start grant application and her
    evidence respecting it.
After purchasing the farm, Maureen filled out a
    farm inventory for her application to the Farm Start grant program by hand. On
    the page titled Land, Buildings and Quota, dated January 1, 1989, she
    identified three parcels of farmland owned, including the year acquired and
    the cost. She wrote: (1) the acreage, acquired 1989 for $100,000; (2) the
    principal residence, acquired 1989 for $115,000; and (3) the barn and other
    buildings, acquired in 1989 for $122,444, for a total of $337,444.

The figures she inserted were
    identical to those of Mr. Gordon for the acreage and the principal residence.
    The amount for the barn and other buildings shown by Mr. Gordon was $110,000.
    The amount Maureen wrote on the form was $122,444, a difference of $12,444. She
    acknowledged that this was the amount in the draft Schedule E under Other
    Buildings. When asked in cross-examination where these values came from, she
    admitted that they probably came from Mr. Gordons appraisal and from the draft
    Schedule E. Maureen then amended her answer to say that her husband had given
    her the numbers and that he probably obtained them from Schedule E and the
    appraisal.

Whether Maureen obtained the
    figures she used in the farm grant application from Mr. Gordons appraisal and
    the draft Schedule E or whether her husband gave her the figures, this document
    is an implicit acknowledgment by her that she did not intend to acquire the
    real property for $222,444 but for $337,444. She did not dispute that she
    intended to pay $395,811 for the personal property. She even agreed in
    cross-examination that the amounts that she and Melville had agreed to pay
    totalled $733,255. Despite this, she testified that she did not intend to pay
    the mathematical total of these two amounts. Instead, she maintained that she
    intended to pay $625,000 and that the mortgage figure should stand.

[65]

In
    summary, there is no dispute that the parties intended the purchase of the farm
    business to be at fair market value. Fair market value at the time of the sale
    was $733,255 and was comprised of personal property and real property. There is
    no dispute respecting the amount for personal property. There is no dispute
    that no gifts were expressed or intended. There is also no dispute that the
    purchase included the farm house. Maureen does not dispute the figure of
    $337,444 for real property mentioned in the memorandum of agreement in
    paragraph 3(iv) or that this amount was being paid in exchange for the deed to
    the real property. At no point did Maureen testify that the amount of $337,444
    in paragraph 3(iv) of the memorandum of agreement for the real property was
    incorrect or that, at the time, she did not intend to pay this amount, even
    when the question was specifically put to her. Had the parties intended a
    lesser figure, there would have been no reason to mention the $337,444 amount.
    She nonetheless maintains that she intended to pay $625,000 for the farm
    because she had formed the impression that was what fair market value was, and,
    consequently, the amount of the mortgage should not be changed.

[66]

The
    evidence I have outlined above indicates that there was an agreement to sell
    the property for fair market value and that the parties agreed the fair market
    value of the real property being conveyed was $337,444, including the farm
    house valued at $115,000. However, through multiple errors in drafting, the
    fair market value of the farm house was not included in the consideration for
    the real property and the principal amount of the vendor take-back mortgage was
    incorrectly expressed as $222,444.

[67]

In
    refusing to order rectification, the trial judge placed too much weight on
    Maureens oral evidence that she intended to pay $625,000 for the farming
    business and failed to place any weight on her oral evidence agreeing that the
    purchase price of the real property was $337,444 and her subsequent conduct in
    filling out the Farm Start application indicating that the cost of acquiring the
    real property was $337,444.

[68]

A
    reasonable third party bystander would conclude that the amount for the farm
    house had been mistakenly left out of the documents registered on title. Due to
    error, the common intention of the parties to purchase the real property for
    $337,444 was not reflected in either para. 3(v) of the memorandum of agreement,
    or the transfer, or the mortgage.

b)

Other considerations

[69]

Maureen submits that this was not a case of common mistake
    but rather of mutual mistake. In
Lee v. 1435375 Ontario Ltd.
, 2013 ONCA
    516, 363 D.L.R. (4th) 222, Strathy J.A. commented on the distinction between
    common and mutual mistake, at para. 28:

While the Purchaser put his amended claim in both mutual
    mistake and common mistake, the motion judge held that it was a case of common
    mistake, rather than mutual mistake. She noted that mutual mistake exists when
    the parties misunderstand each other and are at cross purposes  where both
    parties are mistaken, but about different things and are therefore not on the
    same page: referring to M.P. Furnston,
Cheshire and Fifoots Law of
    Contract
, 9th ed. (London: Butterworths, 1976) at pp. 206-20 and
Ron Ghitter
    Property Consultants Inc. v. Beaver Lumber Co. Ltd.
, 2003 ABCA 221, 330
    A.R. 353, at para. 10. Common mistake, she observed, is one in which both
    parties make the same mistake. Each party knows what the other party wants, but
    the parties are mistaken about some underlying and fundamental fact:
    referring to
Cheshire and Fifoots
, at p. 206.

Professor G.H.L. Fridman states in his text
The Law
    of Contract in Canada
, 6th ed.
    (Toronto: Thomson Reuters, 2011) at 252:

Whether the kind of mistake that is involved is described as
    mutual or as common, it is suggested that, in the final analysis, the
    rationale for invalidating the alleged contract at common law is the same: was
    there any error as to the intention to contract, or, putting this slightly differently,
    did the contracting party seeking to avoid the contract for mistake obtain the
    consideration for which he had bargained?

[70]

This
    is not a case of mutual mistake. Rather, the parties agreed to a sale of the
    farming business at fair market value, and this is not reflected in the
    documentation. Helen bargained for a purchase price of real property that
    reflected the propertys fair market value. She did not obtain the
    consideration for which she had bargained.

[71]

Maureen
    also submits that this was a case of unilateral mistake.
[6]
For the reasons given above I have implicitly rejected that submission.

[72]

With
    respect to unilateral mistake, the question as set out in
Sylvan Lake
,

at para. 31, is whether one
    party knew or ought to have known of the other partys mistake, sought to take
    advantage of it, and whether permitting that party to take advantage of the
    mistake would amount to unfair dealing.

[73]

This
    is not a case where one party knew or ought to have known of the other partys
    mistake and sought to take advantage of it. It is, however, a case where the effect
    of the trial judges refusal to exercise his discretion to rectify the
    memorandum of agreement and the mortgage is to allow Maureen to be unjustly
    enriched at Helens expense. There is no juristic reason for this deprivation. This
    is yet another case where the pitfalls of having the same lawyer act for both
    parties involved in a real estate transaction are all too apparent. The purpose
    of rectification, to prevent unjust enrichment, is fulfilled in granting this
    remedy.

E.

CONCLUSION

[74]

The
    trial judge erred in both reasons he gave for refusing rectification. The
    ordinary civil burden of proof on a balance of probabilities is the standard
    that now applies to all civil actions, including rectification.

[75]

The
    trial judge also erred in his approach to rectification. Instead of adopting
    the objective reasonable bystander approach, he relied almost exclusively on
    Maureens testimony as to her subjective intention that the total purchase
    price for the farming business was $625,000. Instead of considering the
    documentary and oral evidence as a whole, he looked at individual aspects of
    the evidence and did not give sufficient weight to the cumulative effect of the
    evidence including: Maureens acknowledgment that she and her former husband
    were to pay $337,444 for the real property; the exclusion of the farm house for
    tax reasons in draft Schedule E leading to the error on that document in
    calculating the consideration for the property and the amount of the mortgage; and
    the manner in which Maureen filled out the Farm Start application.

[76]

The
    cumulative effect of the evidence is that the parties had a common intention with
    respect to the amount of the purchase price for the real property and the
    amount of the vendor take-back mortgage.

[77]

I
    would accordingly allow the appeal, set aside paragraphs 1, 2(a), and 7(a) of the
    order of the trial judge, and grant Helens claim for rectification of the
    memorandum of agreement by changing the amount in paragraph 3(v) from $222,444
    to $337,444. I would also order that the draft Schedule E be attached to the
    memorandum of agreement and be amended to show the value of the farm house at
    $115,000 in the Transfer Value column, with the total as $733,255. I would also
    set aside paragraph 3 of the trial judges order awarding costs to Maureen.

[78]

I
    would further order the Land Registrar for the Office of Land Titles Leeds (No.
    28) at Brockville to rectify the Parcel Register for Parcel 44238-0060(LT) by
    indicating that the amount of the transfer and the charge is $337,444   instead
    of $222,444.

[79]

If
    necessary to give effect to these reasons, I would order the Land Registrar to
    permit the registration of a corrected transfer and a corrected mortgage in the
    amount of $337,444   instead of $222,444, upon payment of any prescribed fee. I
    note that additional land transfer tax liability may arise with the addition of
    $115,000 to the consideration paid for the real property.

[80]

Having
    regard to the decision of Blair J.A. in
Re Regal Constellation Hotel Ltd.
(2004), 71 O.R. (3d) 355 (C.A.), at para. 35-36, this decision is
    stayed until the time to file a Notice of Appeal has passed or the outcome of
    any appeal has been determined.

[81]

In addition, having regard to the
opening words of s. 160 of
    the
Land Titles Act,
and the jurisprudence respecting it, this
    decision is subject to the rights of any third parties for value without notice
    who may have registered an interest in the property. Thus, any existing charge
    to a third party for value without notice registered before this judgment would
    take priority over the $115,000 increase in the mortgage to Helen.

F.

COSTS

[82]

Helen
    is entitled to her costs of both the appeal and the trial. The costs at trial
    were fixed in the amount of $27,343.46 payable by Helen to Maureen. I would set
    aside that order. In its place, and subject to Helen wishing to have her trial
    costs assessed in the Superior Court, or other agreement of counsel, I would
    order that Maureen pay the same amount to Helen. Insofar as the costs of the
    appeal are concerned, having regard to the costs outlines submitted, I would
    order costs in the amount of $30,000.00 inclusive of all taxes and
    disbursements payable by Maureen to Helen.

Released: December 27, 2013

(K.M.W.)

Karen M. Weiler
    J.A.

I agree Paul Rouleau
    J.A,

I agree S.E. Pepall
    J.A.





[1]
Presently, the parcel register indicates that the real property was sold by
    Helen and Wilmur to Maureen and Melville for $222,444, and a vendor-take back
    mortgage is shown for the same amount. The implication of Helens claim is that
    the consideration for the transfer and the principal amount of the mortgage
    should be in the amount of $337,444.



[2]
It appears that the memorandum of agreement was intended to be effective as of
    January 1, 1989, though it was not actually signed until May 1989. Although the
    signed copy of the memorandum of agreement is dated January 1, 1989, Ms. Sims
    sent a letter to Helen and Wilmur containing the draft sale documents for their
    review on May 3, 1989. This package included a draft copy of the memorandum of
    agreement. The remainder of the documents, including a general security
    agreement and a promissory note, were signed on May 16, 1989. The trial judge
    found that the memorandum of agreement was also signed in May 1989 and the
    parties also take this position.



[3]
In
Housen v. Nikolaisen
, 2002 SCC 33, [2002] 2 SCR 235, at para. 10, a
    majority of the Supreme Court of Canada held that findings of fact should be
    reversed where it can be established that the finding is a palpable and
    overriding error. In
H.L. v. Canada (A.G.)
, 2005 SCC 25, [2005] 1
    S.C.R. 401, at paras. 55-56, Fish J. clarified that the palpable and
    overriding error test is met if the findings are clearly wrong or can
    properly be characterized as unreasonable and unsupported by the
    evidence. In para. 20 of
El-Bris Ltd.
, a case involving
    rectification, Laskin J.A. framed the issue before the court as whether the
    trial judges finding of common intention was reasonable.



[4]
Although Lord Hoffmann decided the issue in
Chartbrook
as a matter of
    construction of the contract in issue, he held that both parties were mistaken
    in thinking that the written contract reflected their prior consensus and would
    have otherwise granted rectification. Lord Hope of Craghead did not comment on
    this aspect of Lord Hoffmanns decision, but the other Law Lords on the case,
    Rodger of Earlsferry, Walker of Gestingthorpe, and Baroness Hale of Richmond,
    associated themselves with his views on rectification. In his text, Professor
    Cartwright comments at p. 644, Lord Hoffmanns approach in
Chartbrook
has now been followed, although it has not been met with unanimous approval.



[5]
In 1989, land with a value greater than $250,000 that did not contain a single
    family residence was taxed at a lower rate than land of the same value that
    did. In 1989, the definition of a single family residence in the
Land
    Transfer Tax Act
, R.S.O. 1980, c. 231 as am. by S.O. 1985, c. 21

excluded
    such residences located on farm land. Filling out section two would therefore
    have entitled the parties to a lower tax rate.



[6]
I note that even when the situation is one of unilateral mistake, the issue of
    whether a party ought to have known of the others mistake and is seeking to
    take advantage of it in circumstances that would amount to unfair dealing or
    unconscionable conduct, the inquiry is an objective one: see
Downtown King
    West Development v. Massey Ferguson Industries Ltd.
(1996), 28 O.R. (3d)
    327 (C.A.), at paras. 34-35.


